UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 BARBARA JEANNE SILKOWSKI,

               Plaintiff,

          v.                                             18-CV-6727
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On October 10, 2018, the plaintiff, Barbara Jeane Silkowski, brought this action

under the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On April 5, 2019, Silkowski moved for judgment on the pleadings, Docket Item

9; on July 3, 2019, the Commissioner responded and cross-moved for judgment on the

pleadings, Docket Item 13; and on July 24, 2019, Silkowski replied, Docket Item 14.

      For the reasons stated below, this Court grants Silkowski’s motion and denies

the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Silkowski argues that the ALJ erred in three ways. Docket Item 9-1. First, she

argues that the ALJ erred in determining her mental residual functional capacity (“RFC”)

when he improperly discounted the opinions of Silkowski’s treating therapist and a

consulting psychologist. Id. at 22-26. She also argues that the ALJ erred in

determining her physical RFC when he improperly found that certain opinion evidence

was vague and when he found that other evidence was stale. Id. at 13-22. This Court

agrees that the ALJ erred and, because the errors inured to Silkowski’s prejudice,



                                             2
remands the matter for proper determination of Silkowski’s RFC and reconsideration of

her claim for disability benefits.


II.    ANALYSIS

       A.     Mental RFC

       Silkowski argues that the ALJ erred by improperly substituting his own lay

judgment for that of healthcare professionals in determining Silkowski’s mental RFC. Id.

at 22-26. This Court agrees.

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But the opinions of treating sources—

physicians, psychologists, optometrists, podiatrists, and qualified speech-language

pathologists who have “ongoing treatment relationship[s]” with claimants and therefore

are most able to “provide . . . detailed, longitudinal picture[s] of [claimants’] medical

impairments”—are entitled to “controlling weight” so long as they are “well-supported

[sic] by medically acceptable clinical and laboratory diagnostic techniques and [are] not

inconsistent with the other substantial evidence in [the claimant’s] case record.”2 See

20 C.F.R. §§ 416.913(a) (2015), 416.927(c)(2) (2015); see also Genier v. Astrue, 298 F.

App’x 105, 108 (2d Cir. 2008) (summary order).




       2 Indeed, an ALJ may not give a treating source’s opinion anything less than
controlling weight unless he first “explicitly consider[s], inter alia: (1) the frequency,
length, nature, and extent of treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the remaining medical evidence;
and[ ] (4) whether the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d
Cir. 2015) (quotations and alterations omitted). “An ALJ’s failure to ‘explicitly’ apply
[these] factors [before] assigning [less-than-controlling] weight” to a treating source
opinion “is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)
(quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

                                              3
       When Silkowski filed her claim, nurse practitioners and therapists were

considered “other source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions

could not “establish the existence of a medically determinable impairment,” see Titles II

and XVI: Considering Opinions and Other Evidence from Sources Who Are Not

“Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596 (Aug.

9, 2006). But an opinion from an “other source” still could “outweigh the opinion of an

‘acceptable medical source[ ]’ . . . [if, f]or example, . . . [the other source] has seen the

individual more often . . . and has provided better supporting evidence and a better

explanation for his or her opinion.” See id.; cf. 20 C.F.R. § 416.902(a)(7) (2017)

(expanding list of “acceptable medical sources” to include “licensed advanced practice

registered nurse[s]”).

       Furthermore, an ALJ may not reject or discount the opinion of any medical

professional unless other competent medical evidence in the record belies that medical

opinion. See also Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“In the absence

of a medical opinion to support [an] ALJ’s finding as to [a claimant’s] ability to perform [a

certain level of] work, it is well-settled that the ALJ cannot arbitrarily substitute his own

judgment for competent medical opinion. While an ALJ is free to resolve issues of

credibility as to lay testimony or to choose between properly submitted medical

opinions, he is not free to set his own expertise against that of a physician who

submitted an opinion to or testified before him.” (citation and original alterations

omitted)); Shaw v. Chater, 221 F.3d 126, 135 (2d Cir. 2000) (“[W]hile a physician’s

opinion might contain inconsistencies and be subject to attack, ‘a circumstantial critique

by non-physicians, however thorough or responsible, must be overwhelmingly



                                               4
compelling in order to overcome a medical opinion.’” (quoting Wagner v. Sec. of Health

& Human Servs., 906 F.2d 856, 862 (2d Cir. 1990)).

       Here, the ALJ found that Silkowski had the following mental RFC:

       [Silkowski can] perform sedentary[3] work . . . except . . . [s]he is limited to
       unskilled work with simple, rote, routine tasks. She can occasionally
       interact with the public but cannot perform tandem/teamwork. She can
       maintain regular schedule.

Docket item 8-8 at 17. The ALJ then found that “[c]onsidering [Silkowski’s] age,

education, work experience, and [RFC], there [were] jobs that exist[ed] in significant

numbers in the national economy that [Silkowski] could perform.” Id. at 30. Specifically,

the ALJ credited the testimony of a vocational expert that Silkowski could find work as a

“[b]ench hand,” “[t]able worker” or “[a]mpoule sealer.” Id. at 31.

       In reaching this determination, however, the ALJ improperly discounted the

opinions of two medical professionals. For example, the ALJ gave only “little weight”

and “some weight” to the opinions of the consulting psychologist, Yu-Ying Lin, Ph.D.

Docket Item 8-8 at 27. He gave “little weight” to Dr. Lin’s May 2015 opinion because it

was “not consistent with the record as a whole, including many largely unremarkable

mental status examinations.” Id. And he gave “some weight” to Dr. Lin’s August 2015

opinion because it was “not entirely consistent with the record as a whole, such as

many largely unremarkable mental status examinations,” and was “at odds with the

acknowledged activities [of daily living].” Id.


       3“Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. § 416.967(a).

                                              5
       In May 2015, Dr. Lin opined that due to her psychiatric problems—including

generalized anxiety disorder, unspecified bipolar disorder, possible posttraumatic stress

disorder (“PTSD”), a history of polysubstance abuse, and possible agoraphobia—

Silkowski was mildly to moderately limited in making appropriate decisions; moderately

limited in maintaining attention and concentration and performing complex tasks

independently; and moderately to markedly limited in maintaining a regular schedule

and dealing appropriately with stress. Docket Item 8-13 at 443. In August 2015, Dr. Lin

opined that Silkowski was moderately limited (defined as “[u]nable to function 50% of

the time”) in maintaining attention and concentration, attending to a routine, and

maintaining a schedule. Id. at 468. She also concluded that Silkowski was “unable to

participate in any activities except treatment or rehabilitation” for at least six to eight

months. Id. at 469.

       The ALJ also gave “little weight” to the 2015 opinion of Silkowski’s treating

therapist, Amber Haag, L.C.S.W., because “the limitations [she described were] largely

attributed to [Silkowski’s] reported seizures” and were “contradicted by [Silkowski’s

treating neurologist, Joy Burke, M.D.].” Docket Item 8-8 at 28. Based on Silkowski’s

diagnoses of PTSD, obsessive compulsive disorder, personality disorder, epilepsy,

asthma, Hepatitis C, rheumatoid arthritis, and “problems with support group,” Ms. Haag,

who had treated Silkowski for five years, opined that Silkowski was “[u]nable to meet

competitive standards” in the following areas: maintaining regular attendance and being

punctual, accepting instructions and criticism from peers and supervisors, responding

appropriately to changes in a work setting, dealing with normal work stress, being aware

of normal hazards and taking appropriate precautions, dealing with stress of semiskilled



                                               6
and skilled work, and maintaining socially acceptable behavior. Id. at 433-35. Ms.

Haag concluded that Silkowski would miss more than four days of work per month and

that her disabling impairments would last for at least twelve months. Id. at 347.

       The RFC did not incorporate a number of limitations specified by these two

medical professionals. Nor was the ALJ’s choice to reject these professionals’ opinions

based on the medical record or the findings of any other medical professionals. For

example, in contrast to the ALJ’s finding that Ms. Haag’s opinion was “largely attributed

to [Silkowski’s] reported seizures,” Ms. Haag noted that her opinion also was based on

Silkowski’s “anxiety,” which “limits coping skills.” Id. at 436. And in contrast to the ALJ’s

finding that Silkowski’s treating neurologist, Dr. Burke, “contradicted” Ms. Haag’s

opinion, Dr. Burke did not offer any opinion about Silkowski’s mental functioning;

instead, she noted only that because Silkowski had missed appointments, she was “not

able to confirm whether she does have seizures or not.” Id. at 457.

       In rejecting the opinions of the medical professionals, the ALJ “arbitrarily

substitute[d] his own judgment for competent medical opinion.” Balsamo, 142 F.3d at

81. 4 And that error prejudiced Silkwoski. The vocational expert testified that Silkowski



       4    Even if Ms. Haag’s opinion is not strictly a “medical opinion,” it is from a
healthcare professional, and the ALJ must do more than simply reject it out of hand.
Indeed, an ALJ must provide particularly compelling reasons to discount or disregard an
opinion from a longtime treatment provider concerning a claimant’s mental health. See
Estrella v. Berryhill, 925 F.3d 90, 97 (2d Cir. 2019) (explaining that because “[c]ycles of
improvement and debilitating symptoms [of mental illness] are a common occurrence,
. . . it is error for an ALJ to pick out a few isolated instances of improvement over a
period of months or years and to treat them as a basis for concluding a claimant is [not
disabled]” (second alteration in original) (quoting Garrison v. Colvin, 759 F.3d 995, 1017
(9th Cir. 2014))). Ms. Haag had treated Silkowski for five years and was likely in the
best position of all the medical professionals who offered an opinion to assess
Silkowski’s mental functioning. Cf. Estrella, 925 F.3d at 98 (“’ALJs should not rely
heavily on the findings of consultative physicians after a single examination,’ . . . [a]
                                             7
could not perform any of the jobs compatible with the ALJ’s RFC if Silkowski (a) would

be “off task occasionally” and occasionally “unable to maintain focus for two-hour

periods”—as opposed to no such limitations in the RFC, Docket Item 8-8 at 148; (b)

would be “absent from work more than two times per month”—as opposed to no

absence limitation in the RFC, id.; or (c) would “occasionally . . . have difficulty returning

back from breaks” and “maintaining a regular schedule”—as opposed to being able to

maintain a regular schedule in the RFC, id. As discussed above, both Dr. Lin’s and Ms.

Haag’s opinions include some form of these apparently work-preclusive limitations.

       What is more, both Dr. Lin and Ms. Haag included significant stress-based

limitations in their evaluations. The ALJ therefore was required to “make specific

findings about the nature of [Silkowski’s] stress, the circumstances that trigger it, and

how those factors affect [her] ability to work.” Welch v. Chater, 923 F. Supp. 17, 21

(W.D.N.Y. 1996); see also Stadler v. Barnhart, 464 F.Supp.2d 183, 188-89 (W.D.N.Y.

2006) (“Because stress is ‘highly individualized,’ [individuals with mental illness] ‘may

have difficulty meeting the requirements of even so-called low-stress jobs,’ and the

Commissioner must therefore make specific findings about the nature of a claimant’s

stress, the circumstances that trigger it, and how those factors affect his ability to work.”

(quoting SSR 85-15, 1985 WL 56857 (Jan. 1, 1985)). But that ALJ did not do that here.

       In short, the ALJ erred in rejecting Dr. Lin’s and Ms. Haag’s opinions about

Silkowski’s mental functioning limitations. The Court therefore remands the matter for


concern [that] is even more pronounced in the context of mental illness where . . . a
one-time snapshot of a claimant’s status may not be indicative of her longitudinal mental
health.” (quoting Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013) (per curiam))). At
the very least, the ALJ was not permitted to dismiss Ms. Haag’s opinion based on a
factually inaccurate reading of the opinion.

                                              8
reconsideration of these limitations and Silkowski’s claim for disability benefits. On

remand, the ALJ should either credit the opinions of Dr. Lin and Ms. Haag or cite

specific medical evidence as the basis for rejecting them. He also should explicitly

address Silkowski’s ability to cope with workplace stress.


          A. Physical RFC

       Silkowski also argues that the ALJ erred in determining her physical RFC when

he erroneously discounted opinion evidence as vague instead of obtaining clarification

of the opinion. Id. at 18-22. This Court again agrees.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.” Perez

v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of Health & Human

Servs., 686 F.2d 751, 755 (2d Cir. 1982)); see also Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996) (same); 42 U.S.C. § 423(d)(5)(B) (requiring that the Commissioner, before

rendering any eligibility determination, “make every reasonable effort to obtain from the

individual’s treating physician (or other treating health care provider) all medical

evidence, including diagnostic tests, necessary in order to properly make such

determination”). Thus, “where there are deficiencies in the record, an ALJ is under an

affirmative obligation to develop a claimant’s medical history ‘even when the claimant is

represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999) (quoting Perez, 77 F.3d at 47)). On the other hand, “where there are no

obvious gaps in the administrative record, and where the ALJ already possesses a

‘complete medical history,’ the ALJ is under no obligation to seek additional information




                                              9
in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5 (quoting Perez, 77

F.3d at 48)).

       The Social Security Administration’s own regulations reflect this duty, stating that

“[b]efore we make a determination that you are not disabled, we will develop your

complete medical history . . . [and] will make every reasonable effort to help you get

medical reports from your own medical sources when you give us permission to request

the reports.” 20 C.F.R. § 404.1512(d)(1). The regulations explain that “every

reasonable effort” means that “we will make an initial request for evidence from your

medical source or entity that maintains your medical source’s evidence,” and “at any

time between 10 and 20 calendar days after the initial request, if the evidence has not

been received, we will make one follow-up request to obtain the medical evidence

necessary to make a determination.” Id. § 404.1512(d)(1)(i) (emphasis added).

       Here, the ALJ found that Silkowski had the following physical RFC:

       [Silkowski can] perform sedentary work . . . except [s]he uses a cane when
       walking away from her workstation (i.e. down a hallway). She cannot climb
       a rope, ladder, or scaffold. She can stand and walk for 2 hours each, but
       not more than 30 minutes at a time. She requires a sit/stand option that
       allows for changing position every 60 minutes for up to 5 minutes, without
       leaving the workstation, in addition[ ] to regular breaks. She can tolerate up
       to occasional exposure to the cold, extreme heat, wetness, humidity, and
       concentrated air borne irritants. She must avoid hazards, such as open
       machinery or unprotected heights. She cannot work in visual isolation. She
       can frequently stoop and crouch. She can occasionally balance, climb
       stairs, kneel, and crawl.

Docket item 8-8 at 17.

       In reaching this determination, the ALJ gave “some weight” to the 2011 opinion of

the consulting physician, George Sirotenko, D.O., because some of the opinion was

“consistent with [Silkowski’s] activities [of daily living]” but others parts were “vague and

not in vocationally-relevant terms.” Docket Item 8-8 at 26. Based on his diagnoses of
                                             10
right-knee osteoarthritis and history of seizure disorder and low back pain, Dr. Sirotenko

opined that Silkowski had significant limitations in the following areas: “prolonged

standing[;] walking [on] stairs, inclines or ladders[; and] kneeling, squatting or bending.”

Docket Item 8-7 at 178. He further opined that Silkowski was mildly limited in “repetitive

lumbar spine forward flexion, extension, and rotation” and that she “should be given

frequent opportunities to alternate between sitting, standing and walking throughout an

eight[-]hour day.” Id. at 178-79.

       Dr. Sirotenko also opined that Silkowski requires “frequent opportunities to

alternate between sitting, standing and walking.” Docket Item 8-7 at 178-79. During the

hearing, the ALJ commented on the vagueness of that opinion:

       So, to have frequent opportunities, frequent is not defined in the opinion that
       I have but frequent here would be two-thirds of the day, so—but it’s frequent
       opportunities to change position. So, my original thought on that was every
       hour changing position because if you change position every hour and
       typical breaks from every two hours, every two hours you get a 15-minute
       break and then another two hours you get a half hour lunch and then you
       get two hours and a 15-mintue break. If in addition to those regular breaks
       someone is allowed to change position for up to five minutes every hour,
       does that fall within the understanding of the definition of frequent? It’s hard
       for me to say.

Docket Item 8-8 at 143-44. The ALJ then resolved the issue by nevertheless defining

what was “hard for [him] to say”: his RFC limited Silkowksi to work in which she can

“chang[e] position every 60 minutes for up to 5 minutes, without leaving the

workstation.” Id. at 17.

       But specific RFC assessments like this one must be based on evidence in the

record, not on an “ALJ’s own surmise.” Cosnyka v. Colvin, 576 Fed. App’x 43, 46 (2d

Cir. 2014) (summary order). For example, in Cosnyka, the ALJ “translated” medical

evidence suggesting that the claimant would be off task “for ten percent of the workday”

                                             11
into a determination that the claimant would be off task “six minutes out of every hour.”

Id. The Second Circuit remanded the matter because “[t]here [was] no evidence in the

record to the effect that [the claimant] would be able to perform sedentary work if he

could take a six-minute break every hour, rather than some other duration and

frequency amounting to ten percent of the workday.” Id. 5 Stated differently, without

“some explanation” from the ALJ “as to the tether between [an] RFC and the . . .

medical opinions or statements from [the claimant], the RFC [is] based upon [the ALJ’s]

lay analysis of [the claimant’s] limitations, which is not permitted and requires remand.”

Jordan v. Berryhill, 2018 WL 5993366, at *3 (W.D.N.Y. Nov. 15, 2018)). Here, the ALJ

provided no such tether between “frequent” and “every 60 minutes for up to 5 minutes.”

See Docket Item 8-8 at 17.

       Significantly, the ALJ’s decision to fabricate his own limitation with respect to

Silkowski’s ability to work without changing positions was to Silkowski’s disadvantage.

The vocational expert testified that Silkowski could not do any of the compatible jobs if

she needed to change positions every thirty minutes, id. at 147—rather than every hour


       5  See also Tomicki v. Berryhill, 2018 WL 703118, at *5 (W.D.N.Y. Jan. 11, 2018)
(“[T]he record does not support the ALJ’s conclusion that [the claimant] need[ed] to
briefly switch between sitting and standing only every thirty minutes. . . . Moreover,
there is evidence in the record indicating that [the claimant] need[ed] to change
positions every few minutes, not every thirty minutes.”); cf., e.g., Palistrant v. Comm’r of
Soc. Sec., 2018 WL 4681622, at *5 (W.D.N.Y. Sep. 28, 2018) (holding that the
claimant’s testimony that he had to alternate between sitting and standing every 20-30
minutes as well as general treatment notes about sitting and standing limitations
supported RFC determination that the claimant could alternate between sitting and
standing every half hour); Bryant v. Berryhill, 2017 WL 2334890, at *4 (W.D.N.Y. May
30, 2017) (holding that “several refences in the record,” including the claimant’s
conflicting reports about the length of time he could sit or stand—some indicating 10 to
15 minutes at a time and others indicating 30 minutes at a time—permitted the ALJ to
“reasonably conclude[ ] that [the claimant] could sit for 30 minutes and stand for 15
minutes”).

                                             12
as in the RFC, id. at 17. Instead of coming up with his own definition of “frequent,” the

ALJ was required to recontact Dr. Sirotenko to clarify Dr. Sirotenko’s opinion. If that

proved not to be possible, the ALJ was required to base any specific physical RFC

limitation on other evidence in the record, not on his own lay analysis of Silkowski’s

medical needs.

       That is particularly so here where Dr. Sirotenko’s opinion was supported by other

evidence in the record—for example, by the May 2015, January 2016, and September

2016 opinions of Silkowski’s treating nurse practitioner (“NP”), Ellen Ingram, N.P.

Based on her eight years of treating of Silkowski for various physical impairments, NP

Ingram opined in May 2015 and January 2016 that Silkowski could not walk; stand; sit;

push, pull, or bend; see, hear, or speak; or lift or carry for more than 1-2 hours each

during an eight-hour work day. Docket Item 8-13 at 475, 482. NP Ingram reached the

same opinion in September 2016, except that she believed Silkowski was able to sit for

2-4 hours. Id. at 134. As discussed above, although NP Ingram’s opinion is not entitled

to controlling weight because it is not from a “treating source” as defined in the Social

Security regulations, it merits serious consideration. NP Ingram had treated Silkowski

over a long period of time and therefore was in the best position to offer a longitudinal

picture of her physical functioning abilities. At the very least, the ALJ could not reject

NP Ingram’s opinion with the simple, conclusory statement that her opinion is not

supported by “treatment notes . . . [or] the record as a whole”—particularly where the

only purportedly contradictory evidence he cites is the cursory and inconclusive

evaluation from Dr. Burke discussed above. See Docket Item 8-8 at 29.




                                             13
       Dr. Sirotenko’s opinion also is supported by the findings of the consultative

physician, Harbinder Toor, M.D. Dr. Toor opined in May 2015 that Silkowski was

moderately to markedly limited in standing, walking, squatting, lifting, or carrying; and

was moderately limited in “sitting a long time.” Id. at 451.

       In short, because there was an “obvious gap[ ] in the administrative record” as it

related to Silkowski’s overall physical functioning, the ALJ was obligated to make a

reasonable effort to fill that gap before rejecting Silkowski’s application for disability

benefits. See Rosa, 168 F.3d at 79 n.5 (quoting Perez, 77 F.3d at 48)). Because the

ALJ did not do so and because that error was to Silkowski’s detriment, the Court

remands the matter so that the ALJ may develop the record and then re-evaluate

Silkowski’s application in light of the expanded record. The ALJ also should ensure that

any specific RFC limitations—such as how frequently Silkowski must be able to change

between sitting, standing, and walking—are based on medical evidence in the record,

not on the ALJ’s “own surmise.” See Cosnyka, 576 F. App’x at 46.

       This Court “will not reach the remaining issues raised by [Silkowski] because

they may be affected by the ALJ’s treatment of this case on remand.” Watkins v.

Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin,

No. 1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to

apply the proper legal standard, the Court will decline at this time to consider whether

substantial evidence exists to support the findings the ALJ made.”).




                                              14
                                     CONCLUSION


         For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings, Docket Item 13 is DENIED, and Silkowski’s motion for judgment on the

pleadings, Docket Item 9 is GRANTED. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         March 27, 2020
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           15
